Citation Nr: 0327863	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  97-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart condition claimed due to VA 
medical treatment.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from July 1980 to 
May 1985.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a heart 
condition claimed due to VA medical treatment.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before the undersigned member of the 
Board in May 2003.



REMAND

The veteran contends that VA's failure to make an earlier 
diagnosis of hyperthyroidism at East Orange VA Medical Center 
led to myocardial infarction, which occurred in November 
1990.  

In February 1996, a VA physician reviewed the claims file and 
determined that the myocardial infarction was "not likely" 
caused by hyperthyroidism.  In August 2003, however, Timothy 
Howland, M.D., opined that hypothyroidism might have caused 
myocardial spasm at the same time that the hypermetabolic 
environment increased myocardial oxygen demands, which, 
"might have exceeded the capacity of the coronary 
circulation and thus caused the subsequent myocardial 
infarction."  Dr. Howland cautioned, however, that the 
veteran's clinical circumstance was unusual and that 
speculation was required in this matter.  

It would be helpful in adjudicating this claim to obtain an 
additional medical opinion addressing whether it is at least 
as likely as not that the veteran has suffered injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, as claimed.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that 
notwithstanding the information provided in a March 2003 
letter, a full year is allowed to respond with further 
evidence or argument.  

Therefore, this case is REMANDED to the RO for the following: 

1.  The claims file should be forwarded 
to a cardiologist who is not associated 
with the East Orange VA Medical Center.  
The cardiologist is asked to review the 
file and offer an opinion addressing 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that a November 1990 myocardial 
infarction was caused by VA's failure to 
earlier diagnosis and treat 
hyperthyroidism.  The cardiologist is 
asked to review and discuss the February 
1996 VA medical opinion and the August 
2003 private medical opinion.  A complete 
rationale should be given for any 
conclusion expressed in a legible report.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3. After completion of the above 
development, the RO should again 
adjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a heart condition claimed due to VA 
medical treatment.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




